United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-3465
                     ___________________________

                            Pamela Ann Williams

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                                  Andrew Saul

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Jonesboro
                                ____________

                          Submitted: June 25, 2020
                            Filed: June 30, 2020
                               [Unpublished]
                              ____________

Before GRASZ, BEAM, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Pamela Williams appeals the district court’s1 order affirming the denial of
disability insurance benefits. After careful consideration of Williams’s arguments for
reversal, we agree with the court that substantial evidence in the record as a whole
supports the administrative law judge’s (ALJ) decision that Williams was not disabled
through the date last insured (DLI). See Twyford v. Comm’r, Soc. Sec. Admin., 929
F.3d 512, 516 (8th Cir. 2019) (de novo review of district court’s judgment; this court
will affirm unless Commissioner’s findings are unsupported by substantial evidence
or result from legal error); Ponder v. Colvin, 770 F.3d 1190, 1194 (8th Cir. 2014) (per
curiam) (substantial evidence supported ALJ’s decision that claimant was not
disabled, as medical evidence showed new conditions arose after DLI and did not
reflect symptoms thereof prior to DLI). We find that the ALJ adequately considered
the medical evidence regarding Williams’s condition after the DLI as it related to the
period for which she was insured for benefits, see Craig v. Apfel, 212 F.3d 433, 436
(8th Cir. 2000) (ALJ is not required to discuss all evidence submitted, and failure to
cite specific evidence does not indicate that it was not considered); Pyland v. Apfel,
149 F.3d 873, 877 (8th Cir. 1998) (evidence of disability after DLI can be relevant
in helping to elucidate medical condition during time for which benefits might be
awarded); and that the ALJ did not err in failing to contact a medical advisor, see
Grebenick v. Chater, 121 F.3d 1193, 1201 (8th Cir. 1997) (where medical evidence
was not ambiguous as to possibility that claimant’s disability onset occurred before
DLI, ALJ was not required to consult medical advisor).

      The judgment is affirmed.
                     ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-